PER CURIAM.
George Calvin McCullough appeals from the final judgment of the United States Court of Federal Claims dismissing his complaint. McCullough v. United States, 76 Fed.Cl. 1 (2006). We dismiss Mr. McCullough’s appeal.
I
An appeal from the Court of Federal Claims must be filed within 60 days after entry of judgment. See 28 U.S.C. 2107(b). Mr. McCullough did not file his notice of appeal until 88 days after the Court of Federal Claims entered its judgment dismissing his complaint.
II
The requirement of a timely filed notice of appeal is mandatory and jurisdictional, and cannot be waived. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61, 103 S.Ct. 400, 74 L.Ed.2d 225 (1982); see Fed. R.App. P. 26(b) (stating that “the court may not extend the time to file a notice of appeal”). An untimely appeal to this court must be dismissed for lack of jurisdiction. Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.Cir.1983).
Because Mr. McCullough’s appeal is untimely, we dismiss.
No costs.